IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


D. KEITH DIXON and HEATHER                : No. 607 MAL 2018
MERRITT-DIXON (WIFE),                     :
                                          :
                   Petitioners            : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                                          :
             v.                           :
                                          :
                                          :
AMITY TOWNSHIP BOARD OF                   :
SUPERVISORS, AMITY TOWNSHIP,              :
PENNSYLVANIA,                             :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of March, 2019, the Petition for Allowance of Appeal is

DENIED.